DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-13) in the reply filed on 22 October 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 depends from claim 12. Although no issues was found with this dependency, it appears claim 10 was intended to depend from claims 1 or 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the applicant states, “an inner container that is mountable within the outer container, wherein, in operation, the inner container accommodates at least one cosmetics product”. It is unclear if the applicant is intending to claim the cosmetic product. When the applicant uses the phrase “in operation”, it is unclear of the cosmetic product is required only in operation meaning the cosmetic product is only needed sometimes. Also, the term “accommodates” appears to further make unclear if the cosmetic product is needed. The term “accommodate” means to “to make room for” or “to make suitable for” [Merriam-Webster]. In this sense, the phrase “accommodate” would fall under intended use because the inner container needs to have enough room for a cosmetic product which would not require the cosmetic product. For purposes of examination, the examiner will treat the “cosmetic product” as intended use for the inner container, thus the inner container only needs to be able to accommodate the cosmetic product. If applicant intended to claim the “cosmetic product”, examiner recommends removing the phrase “in operation” and changing the term “accommodates” to “accommodated”. The term “accommodated” is defined as “to provide with something needed” [Merriam-Webster]. The term “accommodated” would require the cosmetic product. An example of this is shown in the next line after the claim limitation discussed above, which reads “the inner container is accommodated within the outer container”.
Regarding claim 6, the applicant states “The cosmetic-product packaging of claim 3, wherein one or more planar panels of the outer container and the lid are fabricated as multi-layer structures”. It is unclear if the “one or more planar panels” of claim 6 are the same or different from the planar end panels and planar side panels of claim 3, from which claim 6 depends. For purposes of examination, 
Regarding claim 7, the applicant states “at least one of the planar panels of the outer container and the lid is secured by adhesive bonding”. It is unclear which planar panel the applicant is referring to. Is the applicant referring to at least one of the planar side panels, at least one of the planar end panels or at least one of the planar side panels and/or planar end panels? For purposes of examination, examiner will assume the planar panels of claim 7 are referring to at least one of the planar side panels and/or planar end panels.
Regarding claim 9, the applicant states “the inner container is fabricated from a porous material that, in operation, absorbs liquid spills or oozing from the at least one cosmetics product”. As stated above for claim 1, it is unclear if applicant is intending to claim the cosmetic product since the phrase “in operation” was used again. For purposes of examination, examiner will treat the cosmetic product as intended use.
Regarding claim 12, the applicant states “the planar side panels of the inner container completely surround the at least one cosmetic product when the inner container is accommodated within the outer container”. As stated above for claim 1, it is unclear if applicant is intending to claim the cosmetic product, therefore it continues to be unclear for the reasons provided in claim 1. For purposes of examination, examiner will treat the cosmetic product as intended use.
Regarding claim 13, the applicant states “one or more surfaces of the planar panels of the outer container are provided with a finish onto which graphical images are susceptible to being printed”. It is unclear which planar panels the applicant is referring to. Is the applicant referring to one or more surfaces of the planar side panels, one or more surfaces of the planar end panels or one or more surfaces of the planar side panels and/or planar end panels? For purposes of examination, examiner will assume the planar panels of claim 13 are referring to the planar side panels and/or planar end panels.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828).
Regarding claim 1, Ogura teaches a packaging capable of holding a cosmetic product (figure 4: as stated in the rejection above, this limitation is being treated as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ogura is capable of performing the recited function), wherein the cosmetic-
Ogura does not explicitly teach the outer container and the lid are provided with a first stud and a second stud respectively, wherein the studs are provided with respective flanges that are accessible externally to the cosmetic-product packaging, wherein a flexible cord is attached to at least one of the first and second studs and is wrappable under one or more flanges of the studs to secure the lid in a closed position to the outer container, the inner container is user-accessible when the lid is in an open position wherein the cord is unwrapped. However, Brinnon does teach the outer container and the lid are provided with a first stud (figures 1-4, reference 16) and a second stud (figures 1-4, reference 20) respectively, wherein the studs are provided with respective flanges (figures 1-4, reference 15 and 19) that are accessible externally to the cosmetic-product packaging (figures 1-4), wherein a flexible cord (figures 1-4, reference 22) is attached to at least one of the first and second studs (figure 2, reference 20) and is wrappable under one or more flanges of the studs to secure the lid in a closed position to the outer container (figure 1 and 3 and page 2, column 1, lines 27-38), the inner container is user-accessible when the lid is in an open position wherein the cord is unwrapped (figure 2: when combining the studs of Brinnon with the package of Ogura, the inner container would be accessible when the cord is unwrapped and the lid is open, as shown in figure 2 of Brinnon).

Regarding claim 2, Ogura, in view of Brinnon, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the outer container and inner container are fabricated from paper or cardboard-containing materials (column 1, lines 10-12).
Regarding claim 8, Ogura, in view of Brinnon, teach all of the claim limitations of claim 1, as shown above. Furthermore, Brinnon teaches the studs are disposed in a range of 40% to 60% along an elongate length of the outer container and the lid (figure 2: the studs are disposed at the 50% location of the elongate length).
Regarding claim 9, Ogura, in view of Brinnon, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the inner container is fabricated from a porous material that, in operation, absorbs liquid spills or oozing from the at least one cosmetics product (figure 4, reference B and column 1, lines 10-12: cardboard is a porous material which is capable of absorbing liquid spills or oozing from the at least one cosmetics product).

Claims 3, 5-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828), as applied to claim 1 above, and further in view of Hill (US 1,756,356).
Regarding claim 3, Ogura, in view of Brinnon, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the outer container has an elongate rectilinear shape (figure 4, reference A), wherein the outer container includes planar end panels at two ends of the outer container (figure 4, reference 1 and 3), and a plurality of planar side panels on sides of the outer 
Ogura, in view of Brinnon, do not explicitly teach the second planar lid panel provided with the second stud. However, Hill does teach the second planar lid panel (figure 1, reference 3 where the first planar lid panel is 2) provided with the second stud (figure 1 and 2, reference 8).
It would have been obvious to one or ordinary skill in the art at the time of the invention to modify the package of Ogura, in view of Brinnon, to include the second planar lid panel provided with the second stud, as disclosed by Hill, because having the stud on the second lid panel to be flush with the planar side panel which would help limit small particles from entering the outer container. 
Regarding claim 4, Ogura, in view of Brinnon and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches the outer container has an elongate length (figure 4 and 5, 
Although Ogura, in view of Brinnon and Hill, do not explicitly teach dimensions to the packaging r the studs, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
Regarding claim 5, Ogura, in view of Brinnon and Hill, teach all of the claim limitations of claim 4, as shown above. Furthermore, Hill teaches the flanges are secured to the outer container and the lid by employing hollow metallic rivets (figure 1, reference 8 and page 1, lines 66-68) with radially outwardly-directed end ridges (figure 2, reference 13) that retain the flanges to the outer container and the lid (figure 2, reference 8).
Regarding claim 6, Ogura, in view of Brinnon and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Hill teaches one or more planar panels of the outer container and the lid are fabricated as multi-layer structures (figure 2, reference 3: the package is made from corrugated cardboard which inherently has multi-layer structures).

Regarding claim 11, Ogura, in view of Brinnon and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches the inner container is of a rectilinear shape (figure 4, reference B) with planar side panels that abut to the planar side panels of the outer container, when the inner container is accommodated within the outer container (figure 5).
Regarding claim 12, Ogura, in view of Brinnon and Hill, teach all of the claim limitations of claim 11, as shown above. Furthermore, Ogura teaches the planar side panels of the inner container is capable of completely surrounding the at least one cosmetic product when the inner container is accommodated within the outer container (figure 5: a product can be placed within the inner container which would completely surround the product when the inner container is placed in the outer container, as shown in figure 5. As stated above in the 112 rejection of claim 12, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ogura, in view of Brinnon and Hill is capable of performing the recited function).
Regarding claim 10, Ogura, in view of Brinnon and Hill, teach all of the claim limitations of claim 12, as shown above. Furthermore, Hill teaches the outer container is fabricated from corrugated cardboard (figure 2, reference 3). Furthermore, Ogura teaches the inner and outer containers made of cardboard (column 1, lines 10-12). Although, Ogura, in view of Brinnon and Hill, do not explicitly teach the inner container made of corrugated cardboard, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inner container made of corrugated 
Regarding claim 13, Ogura, in view of Brinnon and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches one or more surfaces of the planar panels of the outer container are provided with a finish onto which graphical images are susceptible to being printed (figure 4, reference A and column 1, lines 10-12: since the outer container is made of cardboard, it would inherently have a surface to which graphical images are susceptible to being printed). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAVIER A PAGAN/Examiner, Art Unit 3735